Kane and Levine, JJ., dissent and vote to reverse in the following memorandum by Kane, J. Kane, J. (dissenting).
In our opinion, the record in this case adequately supports plaintiff’s cause of action for divorce based upon cruel and inhuman treatment. Defendant’s conduct so clearly constitutes cruel treatment that the trial court abused its discretion in not granting the divorce (Fritz v Fritz, 88 AD2d 778; see, also, Bulger v Bulger, 88 AD2d 895). We note that trial court’s decision herein merely serves to “needlessly prolong the obviously defunct marriage” (Newmann v Newmann, 55 AD2d 822, 823). Accordingly, we would reverse and remit for further proceedings in accordance herewith.